Citation Nr: 0842066	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-02 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of shell fragment wound, left foot.

2.  Entitlement to an initial compensable evaluation for 
residuals of shell fragment wound, left lower leg. 

3.  Entitlement to service connection for residuals of shell 
fragment wound, right leg.

4.  Entitlement to service connection for residuals of shell 
fragment wound, right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1972. 
The veteran's service awards include the Combat Infantryman 
Badge and the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.  The 
veteran's case was subsequently transferred to the Regional 
Office (RO) in Boston, Massachusetts.


FINDINGS OF FACT

1.  The veteran's residuals of a shell fragment wound of the 
left foot are productive of moderate damage to Muscle Group 
X.

2.  The veteran's shrapnel wounds of the left lower leg are 
manifested by no more than slight damage to Muscle Group XI.

3.  A shell fragment wound of the right leg was incurred in 
service and is attributable to service.

4.  There is no competent evidence establishing that the 
veteran incurred a shell fragment wound to the right foot.





CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for the residuals of 
a shell fragment wound to the right foot have been met.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.56, 4.73, 
Diagnostic Code 5310 (2008).

2.   Entitlement to an initial compensable evaluation for 
residuals of a shell fragment wound of the left lower leg has 
not been met. 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.56, 4.73, Diagnostic Code 5311 (2008).

3.  Service connection for residuals of shell fragment wound, 
right leg, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008);   38 C.F.R. §§ 
3.303, 3.304 (2008).

4.  Service connection for residuals of shell fragment wound, 
right foot, is not established.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this decision, the Board grants service connection for 
residuals of a gunshot wound to the right leg which 
represents a complete grant of the benefit sought on appeal.  
See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, no 
discussion of VA's duties to notify and assist is required 
with respect to this issue.

With regard to the claim for service connection for residuals 
of a gunshot wound to the right foot, the RO provided the 
appellant pre-adjudication notice by a letter dated in May 
2004.  Although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
No. 05-876 (U.S. Vet. App. May 19, 2008).  That burden has 
not been met in this case with regard to the veteran's appeal 
of the initial noncompensable evaluations assigned to his 
service-connected residuals of shell fragment wounds of the 
left foot and left lower leg.

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claims such that the notice errors 
did not affect the essential fairness of the adjudication now 
on appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The veteran was notified that his claims for 
residuals of shell fragment wounds to the left foot and left 
lower leg were awarded initial noncompensable evaluations 
with effective dates of April 29, 2004, the date of receipt 
of the claim for service connection.  He was provided notice 
as to how to appeal the decision, and he did so.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for higher ratings.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of receipt of the claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded him a physical examination, 
and obtained medical opinions with respect to the increased 
rating claims of the left foot and left lower extremity.  
Solicitation of a medical opinion is not necessary in 
connection with the claim of service connection for residuals 
of shell fragment wound to the right foot as there is no 
evidence of a current disability.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).   All known and available records 
relevant to the issues on appeal has been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the veteran is not prejudiced by a decision 
on the claims at this time.

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In cases in 
which a claim for a higher initial evaluation stems from an 
initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See Fenderson v. West, 12 Vet. App. 119 (1999).
  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2008).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

The veteran's service-connected residuals of shell fragment 
wounds of the left foot and left lower leg are currently 
evaluated under Diagnostic Code 7805 in which scars are rated 
based upon limitation of function of affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2008).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  Under Diagnostic 
Codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  See generally 38 C.F.R. § 4.73.

Under VA regulations, a "slight" muscle disability results 
from an injury that is a simple muscle wound without 
debridement or infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  
Service department records must show a superficial wound with 
brief treatment and return to duty, as well as healing with 
good functional results.  There must be no evidence of any of 
the cardinal signs or symptoms of muscle disability. See 38 
C.F.R. § 4.56 (d)(1)(ii).  The objective findings must show 
that there is a minimal scar, and must be negative for 
evidence of a fascia defect, atrophy, or impaired tonus, as 
well as be negative for impairment of function or retained 
metallic fragments in the muscle tissue.  See 38 C.F.R. § 
4.56 (d)(1)(iii).

Moderate disability of muscles results from through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  It requires some loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to sound side.  38 C.F.R. § 4.56(d)(2) (2008).

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of the muscles results from through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  It requires 
ragged, depressed and adherent scars; loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area; 
and severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).   If present, 
the following are also signs of severe muscle disability: (a) 
x-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile. Id.

Finally, an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).

Left Foot

Throughout the rating period on appeal, the veteran has been 
assigned a noncompensable evaluation with respect to his left 
foot shell fragment wound residuals pursuant to Diagnostic 
Code 7805.

Again, Diagnostic Code 7805 instructs the rater to evaluate 
scars as limitation of motion of the affected part.  Of 
relevance then is Diagnostic Code 5271, addressing limitation 
of motion of the ankle.  Under that code section, a 10 
percent rating is warranted where the evidence demonstrates 
moderate limitation of motion.  A 20 percent rating applies 
where the evidence shows marked limitation of motion.

Upon VA (QTC) examination in June 2004, the veteran had left 
ankle dorsiflexion to 20 degrees and plantar flexion to 45 
degrees.  Range of motion was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  The Board observes that those findings 
denote full range of motion.  See 38 C.F.R. § 4.71a, Plate 
II.  

Based on the foregoing, there is no showing of moderate loss 
of ankle motion such as to enable assignment of the next-
higher 10 percent rating for any portion of the rating period 
on appeal, even when considering additional functional loss.  

Given that the service-connected disability at issue involves 
shell fragment residuals, the Board finds that the diagnostic 
criteria pertaining to muscle injuries is also relevant here.

Diagnostic Code 5310 addressed Muscle Group X, concerning the 
plantar and dorsal intrinsic muscles of the foot.  Functions 
include movements of the forefoot and toes and propulsion 
thrust in walking.

For plantar muscles, a 10 percent evaluation is assigned in 
moderate cases, a 20 percent evaluation in moderately severe 
cases, and a 30 percent evaluation in severe cases.  For 
dorsal muscles, a 10 percent evaluation is assigned in 
moderate and moderately severe cases, while a 20 percent 
evaluation is warranted in severe cases.

On VA (QTC) examination in June 2004, the veteran complained 
of constant low level pain that was occasionally excruciating 
rendering him unable to walk.  Examination of the let foot 
revealed no tenderness, weakness, edema, atrophy or disturbed 
circulation.  Pes planus was not present.  The veteran 
reported limitations with standing and walking with pain in 
the left large toe.  He did not require any type of support 
with his shoes.  Left foot x-rays (non weight bearing) were 
abnormal with findings showing tissue defect overlying the 
great toe and a 4 mm irregularly shaped hypodensity overlying 
the fourth metatarsal bone.

Although the examination findings failed to show any 
tenderness or weakness of the left foot, the veteran did 
complain of constant pain which was exacerbated at times with 
limitations in standing and walking.  Moreover, such pain was 
objectively confirmed at the examination.  Specifically, the 
examiner noted limitations of the feet and toes with respect 
to walking, including pain in the large left toe.  However, 
the examination findings do not indicate such additional 
functional impairment to warrant a rating in excess of 10 
percent.  In this regard, there was no tenderness or weakness 
of the left foot, and there was no edema or atrophy.  
Examination of the feet showed no signed of abnormal weight-
bearing.  As noted previously, range of motion of the left 
ankle was normal.  

Thus, the Board finds that the examination findings indicate 
a current disability that is more aptly described as 
moderate, thus supporting a 10 percent evaluation.  See 
DeLuca v. Brown, supra.  There is no evidence, however, of a 
moderately severe muscle injury to Muscle Group X, such as a 
through and through or deep penetrating wound with prolonged 
infection, sloughing of soft parts, or intermuscular 
scarring.  Therefore, entitlement to an increased 10 percent 
rating for residuals of a shell fragment wound to the left 
foot under the criteria for diagnostic code 5310 is 
warranted.

Left Lower Extremity

Throughout the rating period on appeal, the veteran has been 
assigned a noncompensable evaluation with respect to his left 
lower leg shell fragment wound residuals pursuant to 
Diagnostic Code 7805.

Again, Diagnostic Code 7805 instructs the rater to evaluate 
scars as limitation of motion of the affected part.  Of 
relevance then is Diagnostic Code 5260 and 5261, addressing 
limitation of motion of the leg.  

Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  Finally, a 30 percent rating applies where flexion 
is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

Upon VA (QTC) examination in June 2004, the veteran had left 
knee flexion to 140 degrees and extension to 0 degrees.  
Range of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.  The 
Board observes that those findings denote full range of 
motion.  See 38 C.F.R. § 4.71a, Plate II.  

Based on the foregoing, there is no showing of moderate loss 
of ankle motion such as to enable assignment of the next-
higher 10 percent rating for any portion of the rating period 
on appeal, even when considering additional functional loss.  

Given that the service-connected disability at issue involves 
shell fragment residuals, the Board finds that the diagnostic 
criteria pertaining to muscle injuries is also relevant here.

Diagnostic Code 5311 (2008) provides evaluations for 
disability of Muscle Group XI.  The muscles involved in 
Muscle Group XI include the posterior and lateral crural 
muscles and the muscles of the calf: triceps surae 
(gastrocnemius and soleus), tibialis posterior, peroneus 
longus, peroneus brevis, flexor hallucis longus, flexor 
digitorum longus, popliteus, and plantaris.  The functions 
affected by these muscles include propulsion, plantar flexion 
of the foot, stabilization of the arch, flexion of the toes, 
and flexion of the knee.  A 10 percent disability evaluation 
reflects moderate disability.  The next higher disability 
evaluation available under Diagnostic Code 5311 is a 20 
percent disability evaluation, which is assigned for 
moderately severe impairment.

On VA (QTC) examination in June 2004, it was noted that the 
muscle group XI was affected.  There was a muscle wound 
present.  There was no adherence of the underlying structures 
with no intermuscular scarring present and no adhesion to the 
bone.  Palpation of the muscle revealed no loss of deep 
fascia or muscle substance and no impairment of muscle tone.  
There were no signs of lowered endurance or impaired 
coordination.  Strength was graded at 5.  The examiner noted 
that the muscle injury did not affect the particular body 
function it controlled.  There was no muscle herniation.  The 
muscle injury did not involve any tendon, bone, joint or 
nerve damage.  X-rays revealed multiple tiny hyperdense 
fragments scattered in the left tibia and fibula.  

The objective clinical evidence of record does not show that 
the veteran's shrapnel wounds of the left lower leg are 
productive of symptoms indicative of a moderate disability.  
With regard to the veteran's wound, the Board acknowledges 
that the service treatment records from the veteran's 
shrapnel wounds of the left leg are unavailable, but notes 
that the June 2004 VA examination report indicates no tendon, 
bone, or nerve damage.  Again, there was no loss of deep 
fascia or muscle tissue.  A compensable rating is not 
warranted as a result of the veteran's left lower leg shell 
fragment wound.  Therefore, the claim for entitlement to an 
initial compensable rating for the residuals of a shell 
fragment wound to the left lower leg is denied.

Extra-Schedular

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2008).  
There is no showing that the veteran's service-connected left 
foot or left lower leg disabilities presents such an 
exceptional or unusual disability picture so as to warrant 
the assignment of higher evaluations on an extra-schedular 
basis.  In this regard, the veteran has not been hospitalized 
for either disability during the appeal period.  In the 
absence of evidence of the need for frequent hospitalization 
or marked interference with employment, referral of the case 
for consideration of an extraschedular rating is not in 
order.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Shell Fragment Wound, Right Leg

The veteran is claiming service connection for residuals of a 
shell fragment wound injury to the right leg which occurred 
during combat. 

In the present case, the Board concludes that the veteran's 
statements regarding his in-service right leg injury are 
consistent with the circumstances, conditions, and hardships 
of his service and are for application for purpose of this 
issue.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 
3.304(d) (2008).

On VA (QTC) examination in June 2004, the veteran reported a 
history of shrapnel wound to his right leg.  On examination, 
an entry wound was noted at the right upper lateral leg.  

The veteran has reported injury to his right leg during 
service and the Board finds such history to be credible in 
light of the evidence of the shell fragment wound and also 
the confirmed history of such injury with respect to the left 
leg and left foot. 

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.

Thus, the factual circumstances in this case present a 
situation in which the evidence is at least in equipoise as 
to whether residuals of a right leg wound had its origins 
during service.  After resolving all reasonable doubt in 
favor of the veteran, and for the foregoing reasons, the 
Board finds that service connection for residuals of a shell 
fragment wound to the leg is warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002).

Shell Fragment Wound, Right Foot

On VA (QTC) examination in June 2004, the veteran reported 
that he sustained a shell fragment wound to the left foot and 
not the right foot.   A diagnosis was not provided with 
regard to the right foot.  

An October 2004 VA x-ray report of the right foot revealed a 
radiopaque density near the base of the proximal 1st 
metatarsal.  There were no other findings.

In a November 2004 written statement, the veteran stated that 
to the best of his recollection, shell fragment wounds struck 
both of his legs and his left foot, but he was not hit in the 
right foot.  

The Board finds that service connection residuals of shell 
fragment wound of the right foot is not warranted.  In this 
respect there is no evidence of a current disability of the 
right foot.  A threshold requirement for the granting of 
service connection is evidence of a current disability.  In 
the absence of evidence of a current disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).   Therefore, service connection for residuals of 
shell fragment wound, right foot, is not warranted.


ORDER

An initial 10 percent rating for residuals of shell fragment 
wound, left foot, is granted.

An initial compensable rating for residuals of shell fragment 
wound, left lower leg, is denied.

Service connection for residuals of shell fragment wound, 
right leg, is granted.

Service connection for residuals of shell fragment wound, 
right foot, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


